Citation Nr: 0113194	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-16 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Air 
Force from June 1951 to November 1953, and active service 
with the United States Army from February 1954 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  In an unappealed rating decision of August 1998, the RO 
denied service connection for PTSD.

2.  The evidence received since the August 1998 rating 
decision is cumulative or redundant of the evidence 
previously or record or is not so significant by itself or in 
the context of the evidence previously of record that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for service connection for PTSD in 
April 1997.  This claim was denied in an unappealed rating 
decision of August 1998.  Although the evidence then of 
record included medical evidence showing that PTSD had been 
diagnosed, the RO denied the claim because neither the 
veteran's alleged combat service nor a stressor upon which 
the diagnosis was based had been verified by the evidence of 
record.

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

38 C.F.R. § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32807-32808 (1999).  The amended regulation, 
38 C.F.R. § 3.304(f) (2000), provides:  Service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

The Board notes that although the amendment of § 3.304(f) 
occurred after the unappealed rating decision of August 1998, 
the amendment did not result in a substantive change in the 
requirements for establishing the occurrence of a stressor 
supporting a diagnosis of PTSD.  Since the prior denial of 
service connection for PTSD was based upon the absence of 
verification of combat service or an alleged stressor, the 
amendment of § 3.304(f) is not a liberalization of the 
regulation and does not eliminate the requirement that new 
and material evidence be submitted to reopen the claim.  See 
Spencer v. Brown, 4 Vet. App. 283 (1994); aff'd 17 F.3d 368 
(1994). 

The Board also notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for PTSD, the evidence required to substantiate 
his claim for service connection for PTSD and the evidence 
necessary to reopen his claim.  The veteran has not 
identified any additional, available evidence to support 
reopening of his claim.  Moreover, the VCAA does not 
eliminate the requirement that new and material evidence be 
presented to reopen the veteran's previously denied claim.  

The evidence received since the August 1998 rating decision 
includes later medical evidence of PTSD.  This evidence is 
cumulative of the evidence previously of record which 
satisfactorily established a diagnosis of PTSD.  It does not 
tend to show that the veteran engaged in combat with the 
enemy or that any alleged stressor actually occurred.  
Therefore, it is not new or material.  

In April 2000, the veteran provided a statement from a 
colleague.  The colleague maintained that he had seen the 
veteran several times in Korea in 1954, and that the veteran 
had been stationed in Pusan, Korea.  Evidence satisfactorily 
establishing that the veteran served in Pusan, Korea was 
previously of record.  Therefore, this statement is also 
cumulative in nature.  The author said nothing with respect 
to the veteran's participation in combat or any of the 
veteran's alleged stressors.  Therefore, the statement is not 
material. 

Also added to the record since the prior denial is a copy of 
a photograph of a Louisiana Army National Guard unit.  The 
veteran annotated the photograph to identify three 
individuals, including his brother, but there is nothing in 
the photograph or in the annotations which tends to show that 
the veteran participated in combat or that any of his alleged 
stressors occurred.  Therefore, the Board must also conclude 
that this evidence is not material.  

The veteran has also submitted copies of Air Force personnel 
records and the 91st MP Bn unit history in support of his 
application to reopen but these are duplicates of evidence 
previously of record.

Finally, the Board notes that the statements of the veteran 
have been added to the record but they are essentially 
similar to those previously of record.  Moreover, the 
veteran's statements alone are not sufficient to establish 
that he had combat service or that a non-combat stressor 
occurred.  Therefore, his statements are not new and 
material.  

ORDER

New and material evidence not having been presented, 
reopening of the claim for service connection for PTSD is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

